         Case 4:20-cv-01281-LPR-JTK Document 30 Filed 08/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CHARLES PHILLIP RICE                                                               PLAINTIFF

v.                                   4:20CV01281-LPR-JTK

G. MUSSLEWHITE, et al.                                                           DEFENDANTS

                                             ORDER

The Parties’ Joint Motion to Dismiss (Doc. No. 25) is GRANTED. Defendants Musselwhite,

Collins, and Reed are DISMISSED without prejudice.1

         IT IS SO ORDERED this 5th day of August, 2021.




                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE




1
    The Clerk shall note the correct spelling of Defendant Musselwhite’s name.
